Name: Council Decision (EU) 2019/951 of 17 May 2019 on the signing, on behalf of the European Union, and provisional application of the Protocol on the implementation of the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (2019-2024)
 Type: Decision
 Subject Matter: fisheries;  European construction;  international affairs;  Africa
 Date Published: 2019-06-12

 12.6.2019 EN Official Journal of the European Union L 154/1 COUNCIL DECISION (EU) 2019/951 of 17 May 2019 on the signing, on behalf of the European Union, and provisional application of the Protocol on the implementation of the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (2019-2024) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 19 December 2006, the Council adopted Regulation (EC) No 2027/2006 (1), concluding the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (2) (the Agreement). The Agreement entered into force on 30 March 2007, was tacitly renewed and remains in force. (2) Following the Commission recommendation, the Council decided on 4 June 2018 to authorise the opening of negotiations with the Republic of Cape Verde for the conclusion of a new protocol implementing the Agreement. (3) The previous protocol to the Agreement has expired on 22 December 2018. (4) The Commission has negotiated on behalf of the Union a new protocol. As a result of those negotiations the new protocol was initialled on 12 October 2018. (5) The objective of the Protocol on the implementation of the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (2019-2024) (the Protocol) is to enable the Union and the Republic of Cape Verde to work more closely on promoting a sustainable fisheries policy, sound exploitation of fisheries resources in Cape Verde waters, and efforts by Cape Verde to develop a blue economy. (6) In order to ensure an expeditious start to fishing activities of Union vessels, the Protocol should be applied on a provisional basis as from the signature thereof. (7) The Protocol should be signed and applied on a provisional basis, pending the completion of the procedures necessary for its entry into force, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Protocol on the implementation of the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (2019-2024) is hereby authorised, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 The Protocol shall be applied on a provisional basis as from the date of the signature thereof (3), pending the completion of the procedures necessary for its entry into force. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 May 2019. For the Council The President E.O. TEODOROVICI (1) Council Regulation (EC) No 2027/2006 of 19 December 2006 on the conclusion of the Fisheries partnership agreement between the European Community and the Republic of Cape Verde (OJ L 414, 30.12.2006, p. 1). (2) OJ L 414, 30.12.2006, p. 3. (3) The date from which the Protocol will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council.